Citation Nr: 0632831	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in a statement of November 2002 the 
veteran stated that he started suffering form manic 
depression while he was a teenager and that he was an 
alcoholic and drug addict while in the service and 
afterwards.  At a hearing at the RO held in July 2003 the 
veteran stated that he tried to commit suicide six months 
prior to joining the service.  He alleged that his 
psychiatric condition was aggravated during his time in 
service.  Furthermore, in a letter of December 2004 the 
veteran's mother stated that the veteran had psychiatric 
problems prior to entering the service and that prior to 
entering service she had him hospitalized for psychiatric 
treatment.  She noted that while in service, the veteran 
drank a lot and seemed unstable.  Finally she stated that the 
veteran's bipolar disorder started when he was 17 or 18 years 
old and has progressively worsened through the years.  

At a VA examination of March 2006 the veteran stated that his 
first treatment for mental problems was prior to joining the 
service in 1971 when he was hospitalized for a suicide 
attempt.  He stated he had been using LSD and marijuana and 
was sexually molested while high on LSD.  He stated that 
while in the military he drank and smoked a lot.  He also 
stated that he used crystal meth and hash to deal with his 
mental problems.  He noted that he believed service had 
aggravated his mental condition.  He also admitted to using 
drugs and alcohol heavily and claimed to have been clean for 
about a year.  Diagnoses of bipolar disorder, polysubstance 
dependence, and superior intelligence and personality 
disorder not otherwise specified with antisocial and paranoid 
features were entered.  The examiner opined that: "It is . . 
. as likely as not [that] this individual's mood disorder and 
other mental illness has been strongly fueled by his 
substance dependency and some or most of his difficulties can 
be said to be likely substance induced.  Furthermore, he has 
a strong AXIS II component with a very pronounced personality 
disorder."  The examiner further noted that: "[a]s to the 
issue of service connected vs. non-service connected, it is 
this examiner's opinion that there is a 50/50 chance that 
this individual would have gotten progressively worse with or 
without going into the military service.  His being in the 
military did not help apparently because of ready access to 
illicit drugs and other opportunities for acting out.  His 
being in the military service may have prevented him from 
improving over time because of the possibility of less stress 
in a civilian environment.  However, it continues to be this 
examiner's opinion that with or without the military this 
individual was bent on a pattern of strong substance 
dependency and irrational behavior."

The Board finds that the medical opinion needs clarification.  
Accordingly, the case is REMANDED for the following action:

The AOJ should request a clarification 
from a VA medical examiner, as to 
whether the veteran's mental problems 
pre-existed active service.  If so, the 
examiner should state which of the now 
diagnosed mental problems pre-existed 
service.  The examiner should 
specifically state the evidence on 
which he based the opinion that the 
mental conditions pre-existed service.  
Furthermore, the examiner should opine 
whether any of the pre-existing 
psychiatric disorders did not clearly 
and unmistakably increased in severity 
during service or within one year from 
service.  (In reaching any conclusion, 
the examiner must identify the evidence 
upon which such opinion is based.  If 
there is a determination of an increase 
in severity during service, the 
examiner should identify the facts upon 
which that conclusion is reached.  If 
based upon history as provided by the 
appellant or his family, that must be 
noted in the record.)  The claims file 
should be made available to the 
examiner.

2.  The AOJ must establish that an 
adequate and reasoned opinion is added 
to the record.  If the opinion is 
inadequate or unsupported, the report 
should be returned to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


